DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 USC 119 (e) based on provisional application 63/052,899 filed on 7/6/2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu et al. (US 7899927 B1, hereinafter Basu).
Regarding claim 1, Basu discloses a method for arbitrating access of a shared resource, the method comprising: 
receiving data from a plurality of sources (software programs) (col. 1, lines 21-26 purpose built routers executing large software programs; col. 1, lines 40-42, purpose-built router may include a number of input and output ports from which it transmits and receives information packets…; Fig. 1; col. 3, lines 8-11, System 100 receives a data stream from a physical link, processes the data stream to determine destination information, and transmits the data stream out on a link in accordance with the destination information; Fig. 2; col. 4, lines 14-16 and 40-44, Each of PFEs 104 may include one or more physical interface cards (PICs) 210 and flexible port concentrators (FPCs) 220… FPCs 220 generate notifications for received packets); 
storing the data in a plurality of queues (col. 4, lines 44-45, notifications may then (be) stored in queues corresponding to the outgoing interface); 
generating a first data structure based on the data stored in the plurality of queues (col. 4, lines 46-47, the notifications may be placed in one of a number of dedicated first-in-first-out (FIFO) queues), the first data structure being associated with at least two dimensions, wherein the at least two dimensions include a first dimension associated with the plurality of sources and a second dimension associated with a plurality of destinations (Fig. 1; col. 4, lines 6-8, PFEs 104 store each packet in cells while performing a route lookup using a notification, which is based on packet header information…packet header information contains source and destination IP addresses); 
generating a second data structure based on the first data structure (col. 4, lines 46-47), the second data structure being associated with at least one dimension, wherein the at least one dimension includes the second dimension (col. 4, lines 6-8 and 8-11, A packet might be received on one PFE and go back out to the network on the same PFE, or be sent through switch fabric 110 to be sent out to the network on a different PFE…); 
performing a first arbitration based on the second data structure, the first arbitration for selecting a destination from the plurality of destinations (col. 3, lines 8-11 and 44-51, PFEs 104 form data structures called notifications based on the L2, L3, and control information, and perform route lookups using the notification and the routing table from RE 102 to determine destination information. PFEs 104 may also further process the notification to perform protocol-specific functions, policing, and accounting, and might even modify the notification to form a new notification; col. 4, lines 50-67 and col. 5, lines 1-12, notifications that reaches the head positions are selected by arbiter 310 to retrieve corresponding packet data before being transmitted from system 100, via DQ arbitration (based on flow control) or by dropping notifications from a queue, known as Random Early Drop (RED) arbitration).);
performing a second arbitration based on the first data structure and the selected destination, the second arbitration for selecting a source from the plurality of sources (col. 3, lines 58-67 and col. 4, lines 1-3, If the destination indicates that the packet should be sent to another PFE via switch fabric 110, then the PFE 104 retrieves the cells for the packet, modifies the first two cells with the new notification and new control information, if necessary, and sends the cells to the other PFE via switch fabric 110. Before transmitting the cells over switch fabric 110, PFE 104 appends a sequence number to each cell, which allows the receiving PFE to reconstruct the order of the transmitted cells. Additionally, the receiving PFE uses the notification to form a packet using the packet data from the cells, and sends the packet out on the port associated with the appropriate physical link of the receiving PFE; col. 4, lines 50-67 and col. 5, lines 1-12, selecting  DQ or RED arbitration);
retrieving data stored in one of the plurality of queues associated with the selected source and the selected destination (col. 4, lines 50-67 and col. 5, lines 1-12, notifications that reaches the head positions are selected by arbiter 310 to retrieve corresponding packet data (source and destination information) before being transmitted from system 100 via DQ (flow control) arbitration or Random Early Drop (RED) arbitration); and 
providing the retrieved data to the shared resource (col. 6, lines 4-17, RED arbiter 402 and DQ arbiter 401 operate independently of one another on queues 421-423, and thus each independently select their next queue on which to operate (act 501). Kill logic 403 and common control logic 445 receive each arbiter's next active queue selection (act 502)… control logic 445 may begin to update shared resources 440 by, for example, setting a bit to indicate that the selected queue is now busy (act 511)…).

Regarding claim 2, Basu discloses the method of claim 1, wherein a particular queue of the plurality of queues is associated with a particular source of the plurality of sources, and a particular destination of the plurality of destinations, wherein the particular queue stores data from the particular source addressed to the particular destination (col. 4, lines 44-45 and 56-59; col. 6, lines 4-17).

Regarding claim 3, Basu discloses the method of claim 2, wherein the first data structure includes a plurality of first bits, wherein a first bit of the plurality of first bits is associated with the particular source and the particular destination, wherein the first bit is set based on the data being stored in the particular queue (col. 5, lines 32-37; col. 6, lines 16-18).

Regarding claim 4, Basu discloses the method of claim 3, wherein the second data structure includes a plurality of second bits, wherein a second bit of the plurality of second bits is associated with the particular destination, and wherein the generating of the second data structure includes performing a logical OR operation based on a subset of bits of the first data structure having the particular destination as the second dimension (col. 4, lines 6-8 and 8-11).

Regarding claim 5, Basu discloses the method of claim 1, further comprising: dynamically allocating logic for performing the second arbitration based on the selected destination (col. 4, lines 50-67 and col. 5, lines 1-12).

Regarding claim 6, Basu discloses the method of claim 1, wherein the shared resource is a data transmissions link (Fig. 1; col. 3, lines 6-8, physical link).

Regarding claim 7, Basu discloses a method of claim 1 with the exception of: 
a first dimension associated with the plurality of sources (Fig. 1; col. 4, lines 6-8, PFEs 104 store each packet in cells while performing a route lookup using a notification, which is based on packet header information…), a second dimension associated with a plurality of attributes (col. 4, lines 46-48, The FIFO queues may be prioritized so that higher priority packets have their notifications sent to higher priority queues…), and a third dimension associated with a plurality of destinations (Fig. 1; col. 4, lines 6-8, PFEs 104 store each packet in cells while performing a route lookup using a notification, which is based on packet header information…); 
generating a second data structure based on the first data structure, the second data structure being associated with at least two dimensions, wherein the at least two dimensions include the second dimension associated with the plurality of attributes (col. 4, lines 46-47, the notifications may be placed in one of a number of dedicated first-in-first-out (FIFO) queues), and the third dimension associated with the plurality of destinations (Fig. 1; col. 4, lines 6-8); 
generating a third data structure based on the second data structure (col. 4, lines 46-47), the third data structure being associated with at least one dimension, wherein the at least one dimension includes the third dimension (col. 4, lines 6-8 and 8-11); 
performing a first arbitration based on the third data structure, the first arbitration for selecting a destination from the plurality of destinations (col. 3, lines 8-11 and 44-51); 
performing a third arbitration based on the first data structure, the selected attribute, and the selected destination, the third arbitration for selecting a source from the plurality of sources (col. 3, lines 58-67 and col. 4, lines 1-3; col. 4, lines 50-67;  and col. 5, lines 1-12); 

Claims 8, 10 and 11 incorporates substantively all the limitations of claims 2-4 in method and forms and are rejected under the same rationale.

Regarding claim 9, Basu discloses the method of claim 8, wherein the particular attribute is a priority level of a plurality of priority levels (col. 5, lines 24-30, FIFO queues Queues 421-423 may correspond, for example, to different packet priority transmission levels that store notifications corresponding to the packets. Queues 421-423 may each be associated with corresponding local queue control logic (QCL) 431-433. Local QCL 431-433 handles the details associated with enqueuing and dequeuing data items from its associated queue…).

Regarding claim 12, Basu discloses the method of claim 11, wherein the third data structure includes a plurality of third bits, wherein a third bit of the plurality of third bits is associated with the particular destination, wherein the generating of the third data structure includes performing a logical OR operation based on a subset of bits of the second data structure having the particular destination as the third dimension (col. 4, lines 6-8, 8-1 and 46-47).

Regarding claim 13, Basu discloses the method of claim 7, further comprising: dynamically allocating logic for performing the second arbitration based on the selected destination (col. 4, lines 50-67 and col. 5, lines 1-12); and 
dynamically allocating logic for performing the third arbitration based on the selected attribute and the selected destination (col. 4, lines 46-47, 50-67 and col. 5, lines 1-12).

Claims 14 and 20 incorporates substantively all the limitations of claim 6 in method and system forms and are rejected under the same rationale.

Claim 15 incorporates substantively all the limitations of claim 1 in system form rather than method form and is rejected under the same rationale.

Claims 16-18 incorporates substantively all the limitations of claims 2-4 in system form rather than method form and are rejected under the same rationale.

Claim 19 incorporates substantively all the limitations of claim 5 in system form rather than method form and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457